Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6, 8-14, 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-14 and 16-20 of U.S. Patent No. 11,075, 972. Although the claims at issue are not identical, they are not patentably distinct from each other because they’re broader in every way.

Instant Application 
Patent No. 11, 075, 972

1. A system for facilitating remote visualization and interaction of three dimensional (3D) models comprising: 
: at least one local processor; at least one local non-transitory computer-readable medium; at least one remote processor; at least one remote non-transitory computer-readable medium; wherein the at least one local non-transitory computer-readable medium comprises local instructions configured and arranged for execution using the at least one local processor, wherein the local instructions comprise: 
at least one local processor; at least one local non-transitory computer-readable medium; at least one remote processor; at least one remote non-transitory computer-readable medium; wherein the at least one local non-transitory computer-readable medium comprises local instructions configured and arranged for execution using the at least one local processor, wherein the local instructions comprise: 
creating a local 3D model, executing local 3D model manipulation, and executing a connection between the at least one local processor and the at least one remote processor; wherein the at least one remote non-transitory computer-readable medium comprises remote instructions configured and arranged for execution 


executing remote commands, executing the connection between the local processor and the remote processor, executing remote 3D model manipulation of the local 3D model using the remote commands, and generating a remote rendering of the local 3D model created by the local instructions; wherein each of the at least one local processor and each of the at least one remote processor are housed in separate local and remote housings, respectively; wherein the at least one remote processor is multiple remote processors each housed in respective housings; wherein the multiple remote processors can each facilitated a connection with any one of the at least one local processors; wherein each of the multiple remote processors can facilitate a different remote 3D model manipulation of the local 3D model; and wherein said 



Instant Application
1
2
3
4
5
6
8
9
10
Patent ‘972
1
2
3
4
5
6
1
9
10


Instant Application
11
12
13
14
16
17
18
19
20
Patent ‘972
11
12
13
14
16
17
18
19
20



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robotham et al. (US 20020015042 A1) in view of Lamberti et al. (A Streaming-Based Solution for Remote Visualization of 3D Graphics on Mobile Devices).

Regarding claim 1, Robotham teaches a system for facilitating remote visualization and interaction of three dimensional (3D) models comprising:

 at least one local processor (See Fig. 1:client, processor);



at least one remote processor (See Fig. 1: server (remote) processor);

at least one remote non-transitory computer-readable medium (See Fig. 1: server (remote), server memory, mass storage);
 

wherein the at least one local non-transitory computer-readable medium comprises local instructions configured and arranged for execution using the at least one local processor, wherein the local instructions comprise (¶62, “The representative client 24, shown in FIG. 1, includes a processor 3, a memory 9, executable instructions defining a user interface 11, and a display 5.” ): 

executing a connection between the at least one local processor and the at least one remote processor(See Fig. 1: a connection, such a communication path between either of the processors. See ¶62-66);

 wherein the at least one remote non-transitory computer-readable medium comprises remote instructions configured and arranged for execution using the at least one remote processor, wherein the remote instructions comprise (See ¶62-66): 




creating a local 3D model, executing local 3D model manipulation, and

executing remote commands,  executing remote 3D model manipulation of the local 3D model using the remote commands (See Fig. 5, there is a local model on the hand held device, that appears 3d and has manipulation elements), and 

generating a remote rendering of the local 3D model created by the local instructions; 

Lamberti teaches creating a local 3D model, executing local 3D model manipulation, and
executing remote commands,  executing remote 3D model manipulation of the local 3D model using the remote commands (See Fig. 5, there is a local model on the hand held device, that appears 3d and has manipulation elements), and 

generating a remote rendering of the local 3D model created by the local instructions (See Fig. 5 the instruments can be the interaction through the interface).

Therefore it would have been obvious to a person of ordinary skill at the time of the instant application filing to combine Robotham in view of Lamberti as 3d interaction allows the user to manipulate objects in a more familiar space that the user exists in, thus increase the simplicity/flexibility offered to the user.

Regarding claim 2,  Robotham in view of Lamberti The system of claim 1, wherein generating a remote rendering of the local 3D model is achieved by using a video playback code executed by the at least one remote processor (See Lamberti page 250 col. 1 3.1 The Remote Visualization Server (RVS)).
  
Regarding claim 4, Robotham in view of Lamberti teaches The system of claim 1, wherein creating a local 3D model and/or executing the local 3D model manipulation comprises using a graphics processing unit (GPU) (See page 253 col. 2 5.1 Surface Rendering.).  


Regarding claim 5, Robotham in view of Lamberti teaches the system of claim  1, wherein the connection comprises the at least one local processor returning the local 3D model manipulation to the at least one remote processor as a video stream (See Fig. 5, Fig. 1,).

.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Robotham et al. (US 20020015042 A1) in view of Lamberti et al. (A Streaming-Based Solution for Remote Visualization of 3D Graphics on Mobile Devices), in further view of Tuffreau et al. (US 20170180756 A1).

Regarding claim 3, Robotham in view of Lamberti teaches the system of claim 2, wherein the video playback code (See Lamberti page 250 col. 1 3.1 The Remote Visualization Server (RVS)) but doesn’t explicitly disclose comprises one or more of JavaScript Object Notation (JSON), H.264 video streaming, and HTML5 websockets.  

Tuffreau teaches one or more of H.264 video streaming (¶73).

Therefore it would have been obvious to a person of ordinary skill at the time of the instant application filing to combine Robotham in view of Lamberti in further view of Tuffreau as it would have been obvious to combine the prior art element of H.264 video streaming according to known methods to yield predictable results. 


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robotham et al. (US 20020015042 A1) in view of Lamberti et al. (A Streaming-Based .

Regarding claim 9, Robotham in view of Lamberti teaches the system of claim 1, but doesn’t explicitly disclose wherein a cloud based computer system comprises the at least one local processor and/or the at least one local non-transitory computer-readable medium. 

Chuah teaches wherein a cloud based computer system comprises the local processor and/or local non-transitory computer-readable medium (See ¶32, ¶99, ¶8: a thin client has a processor and memory).

Therefore it would have been obvious to a person of ordinary skill at the time of the instant application filing to combine Robotham in view of Lamberti in further view of Chuah as in doing so allows a user to scale as needed rather than commit to a finite amount of servers, thus reducing cost, and saving time overall.

Claim 20 recites similar limitations to that of claim 9 and thus is rejected under similar rationale as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616